ACCEPTED
                                                                                            01-13-00447-CR
                                                                                  FIRST COURT OF APPEALS
                                                                                          HOUSTON, TEXAS
                                                                                        2/2/2015 3:03:09 PM
                                                                                       CHRISTOPHER PRINE
                                                                                                     CLERK

                                 Nos. 01-13-00447-CR

                                          In the                            FILED IN
                                    Court of Appeals                 1st COURT OF APPEALS
                                                                         HOUSTON, TEXAS
                                         For the                     2/2/2015 3:03:09 PM
                             First Judicial District of Texas        CHRISTOPHER A. PRINE
                                       At Houston                            Clerk


                               

                                     Nos. 1356098
                             In the 182nd District Court of
                                  Harris County, Texas

                               

                            SAMUEL ESPINOSA RODRIGUEZ
                                     Appellant
                                        v.
                               THE STATE OF TEXAS
                                      Appellee

                               

      STATE’S RESPONSE AND MOTION FOR EXTENSION OF TIME
                IN WHICH TO FILE APPELLATE BRIEF

                               

TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.1(a)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this response to this

Court’s notice of late brief and motion for extension of time in which to file the

State’s brief in this case, and, in support thereof, presents the following:
1. In the 182nd District Court of Harris County, Texas, in The State of Texas v.

   Samuel Espinoza Rodriguez, Cause Numbers 1356098 and 1356099, appellant

   was charged with evading arrest and with aggravated assault.

2. Appellant was sentenced to fifty year incarceration in the Texas Department of

   Criminal Justice for evading arrest and to life incarceration in the Texas

   Department of Criminal Justice for aggravated assault.

3. The State’s brief was due on January 20, 2015.

4. On January 28, 2015, this Court issued a notice of late brief.

      a. The State, through the undersigned attorney, intends to file a brief in this

          case, cause number 01-13-00447-CR.

      b. On January 20, 2015, the undersigned attorney requested an extension of

          time in which to file the State’s brief under this cause number as well as

          cause number 01-13-00448-CR until February 19, 2015 (see attached

          appendix).

      c. While the undersigned attorney timely filed an extension for both cases

          with the same motion, the attorney overlooked that an extension of time

          absent extraordinary circumstances was only granted in cause number

          01-13-00448-CR and not in cause number 01-13-00447-CR.

      d. The undersigned attorney prays that this Court extend the due date for

          the State’s brief until February 19, 2015, the date to which this Court

          granted an extension for this case’s companion cause number.
6. The facts relied upon to explain the need for this extension are:

   a) Since the undersigned attorney was assigned this case, the attorney finished

      writing the State’s briefs in the following cases:

      (1) Cause Number 01-14-00296-CR, Bobby Eugene Easley, Appellant v. The

          State of Texas, Appellee, which involves three points of error and six

          volumes of the reporter’s record;

      (2) Cause Number 01-13-00931-CR, Melissa Dromgoole, Appellant v. The State

          of Texas, Appellee, which involves four points of error and thirteen

          volumes of the reporter’s record;

      (3) Cause Number 01-13-00822-CR, Gregorio Guerrero, Appellant v. The State of

          Texas, Appellee, which involves one points of error and three volumes of

          the reporter’s record; and

      (4) Cause Number 14-14-00152-CR, David Dean Harris, Appellant v. The State

          of Texas, Appellee, which involves three points of error and fourteen

          volumes of the reporter’s record.

   b) The undersigned attorney is also currently engaged in the preparation of the

      State’s Brief in the following appellate cause numbers:

      (1) Cause Numbers 01-14-00400-CR, Timothy Wayne Fisher, Appellant v. The

          State of Texas, Appellee, which involves one point of error, with four

          subpoints of error, and fifteen volumes of the reporter’s record;
          (2) Cause Number 14-14-00473-CR, Jimmy Earl Van-Cleave, Appellant v. The

              State of Texas, Appellee, which involves two points of error and four

              volumes of the reporter’s record;

          (3) Cause Number 01-14-00581-CR, Brodies E. Myles, Appellant v. The State of

              Texas, Appellee, which involves one points of error and four volumes of

              the reporter’s record; and

          (4) Cause Number 01-14-00421-CR, Eric Dewayne Small, Appellant v. The State

              of Texas, Appellee, which involves six points of error and eight volumes of

              the reporter’s record.

       ii) The undersigned attorney has been out of the office while sick at the end of

          January and received this Court’s notice of late brief only upon returning to

          the office.

WHEREFORE, the State prays that this Court will grant an extension of time until

February 19, 2015 in which to file the State’s brief in this case.


                                                        Respectfully submitted,

                                                        /s/                         Carly Dessauer
                                                        ________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                                        CARLY DESSAUER
                                                        Assistant District Attorney
                                                        Harris County, Texas
                                                        1201 Franklin, Suite 600
                                                        Houston, Texas 77002
                                                        (713) 755-5826
                                                        State Bar No. 24069083
                                                        dessauer_carly@dao.hctx.net
                         CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument will be served to

appellant by mail on February 2, 2015:


Samuel Espinoza Rodriguez
TDCJ # 1858964
Polunsky Unit-AD. Seg.-Death Row
3872 F.M. 350 South (12-0-75)
Livingston, Texas 77351-8580


                                                  /s/                          Carly Dessauer
                                                  ________________________________________________________________________________________________________________________________________________________________________________________________________________________________




                                                  CARLY DESSAUER
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  1201 Franklin, Suite 600
                                                  Houston, Texas 77002
                                                  (713) 755-5826
                                                  State Bar No. 24069083
                                                  dessauer_carly@dao.hctx.net
                                                  curry_alan@dao.hctx.net
Date: February 2, 2015